Name: Commission Implementing Regulation (EU) 2018/55 of 9 January 2018 amending Implementing Regulation (EU) 2015/1998 as regards adding the Republic of Singapore to the third countries recognised as applying security standards equivalent to the common basic standards on civil aviation security (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: air and space transport;  technology and technical regulations;  Asia and Oceania;  transport policy
 Date Published: nan

 13.1.2018 EN Official Journal of the European Union L 10/5 COMMISSION IMPLEMENTING REGULATION (EU) 2018/55 of 9 January 2018 amending Implementing Regulation (EU) 2015/1998 as regards adding the Republic of Singapore to the third countries recognised as applying security standards equivalent to the common basic standards on civil aviation security (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 300/2008 of the European Parliament and of the Council of 11 March 2008 on common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (1), and in particular Article 4(3) thereof, Whereas: (1) The Annex to Commission Implementing Regulation (EU) 2015/1998 (2) lists the third countries recognised as applying security standards equivalent to the common basic standards for safeguarding civil aviation against acts of unlawful interference that jeopardise the security of civil aviation. (2) The Commission has verified that also the Republic of Singapore satisfies the criteria for recognising the equivalence of security standards of third countries set out in Part E of the Annex to Commission Regulation (EC) No 272/2009 (3). (3) Implementing Regulation (EU) 2015/1998 should therefore be amended accordingly. (4) An appropriate time before this Regulation applies should be provided for, considering that changes to operations or infrastructure at airports, or both, may be required. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Implementing Regulation (EU) 2015/1998 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 6 February 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 January 2018. For the Commission, On behalf of the President, Violeta BULC Member of the Commission (1) OJ L 97, 9.4.2008, p. 72. (2) OJ L 299, 14.11.2015, p. 1. (3) Commission Regulation (EC) No 272/2009 of 2 April 2009 supplementing the common basic standards on civil aviation security laid down in the Annex to Regulation (EC) No 300/2008 of the European Parliament and of the Council (OJ L 91, 3.4.2009, p. 7). ANNEX The Annex to Implementing Regulation (EU) 2015/1998 is amended as follows: (1) in Chapter 3, Attachment 3-B is replaced by the following: ATTACHMENT 3-B AIRCRAFT SECURITY THIRD COUNTRIES, AS WELL AS OTHER COUNTRIES AND TERRITORIES TO WHICH, IN ACCORDANCE WITH ARTICLE 355 OF THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION, TITLE VI OF PART THREE OF THAT TREATY DOES NOT APPLY, THAT ARE RECOGNISED AS APPLYING SECURITY STANDARDS EQUIVALENT TO THE COMMON BASIC STANDARDS ON CIVIL AVIATION SECURITY As regards aircraft security, the following third countries, as well as other countries and territories to which, in accordance with Article 355 of the Treaty on the Functioning of the European Union, Title VI of Part Three of that Treaty does not apply, have been recognised as applying security standards equivalent to the common basic standards on civil aviation security: Canada Faroe Islands, in regard to Vagar airport Greenland, in regard to Kangerlussuaq airport Guernsey Isle of Man Jersey Montenegro Republic of Singapore, in regard to Singapore Changi Airport United States of America The Commission shall immediately notify the appropriate authorities of the Member States if it has information indicating that security standards applied by the third country or other country or territory concerned with a significant impact on overall levels of aviation security in the Union are no longer equivalent to the common basic standards of the Union. The appropriate authorities of the Member States shall be notified without delay when the Commission has information about actions, including compensatory measures, confirming that the equivalency of relevant security standards applied by the third country or other country or territory concerned is re-established.; (2) in Chapter 4, Attachment 4-B is replaced by the following: ATTACHMENT 4-B PASSENGERS AND CABIN BAGGAGE THIRD COUNTRIES, AS WELL AS OTHER COUNTRIES AND TERRITORIES TO WHICH, IN ACCORDANCE WITH ARTICLE 355 OF THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION, TITLE VI OF PART THREE OF THAT TREATY DOES NOT APPLY, THAT ARE RECOGNISED AS APPLYING SECURITY STANDARDS EQUIVALENT TO THE COMMON BASIC STANDARDS ON CIVIL AVIATION SECURITY As regards passengers and cabin baggage, the following third countries, as well as other countries and territories to which, in accordance with Article 355 of the Treaty on the Functioning of the European Union, Title VI of Part Three of that Treaty does not apply, have been recognised as applying security standards equivalent to the common basic standards on civil aviation security: Canada Faroe Islands, in regard to Vagar airport Greenland, in regard to Kangerlussuaq airport Guernsey Isle of Man Jersey Montenegro Republic of Singapore, in regard to Singapore Changi Airport United States of America The Commission shall notify without delay the appropriate authorities of the Member States if it has information indicating that security standards applied by the third country or other country or territory concerned with a significant impact on overall levels of aviation security in the Union are no longer equivalent to the common basic standards of the Union. The appropriate authorities of the Member States shall be notified without delay when the Commission has information about actions, including compensatory measures, confirming that the equivalency of relevant security standards applied by the third country or other country or territory concerned is re-established.; (3) in Chapter 5, Attachment 5-A is replaced by the following: ATTACHMENT 5-A HOLD BAGGAGE THIRD COUNTRIES, AS WELL AS OTHER COUNTRIES AND TERRITORIES TO WHICH, IN ACCORDANCE WITH ARTICLE 355 OF THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION, TITLE VI OF PART THREE OF THAT TREATY DOES NOT APPLY, THAT ARE RECOGNISED AS APPLYING SECURITY STANDARDS EQUIVALENT TO THE COMMON BASIC STANDARDS ON CIVIL AVIATION SECURITY As regards hold baggage, the following third countries, as well as other countries and territories to which, in accordance with Article 355 of the Treaty on the Functioning of the European Union, Title VI of Part Three of that Treaty does not apply, have been recognised as applying security standards equivalent to the common basic standards on civil aviation security: Canada Faroe Islands, in regard to Vagar airport Greenland, in regard to Kangerlussuaq airport Guernsey Isle of Man Jersey Montenegro Republic of Singapore, in regard to Singapore Changi Airport United States of America The Commission shall notify without delay the appropriate authorities of the Member States if it has information indicating that security standards applied by the third country or other country or territory concerned with a significant impact on overall levels of aviation security in the Union are no longer equivalent to the common basic standards of the Union. The appropriate authorities of the Member States shall be notified without delay when the Commission has information about actions, including compensatory measures, confirming that the equivalency of relevant security standards applied by the third country or other country or territory concerned is re-established..